ICJ_060_TrialPakistaniPOW_PAK_IND_1973-09-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

ORDER OF 29 SEPTEMBER 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROCÈS DE
PRISONNIERS DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

ORDONNANCE DU 29 SEPTEMBRE 1973
Official citation:

Trial of Pakistani Prisoners of War,
Order of 29 September 1973, I.C.J. Reports 1973, p. 344.

Mode officiel de citation:

Procès de prisonniers de guerre pakistanais,
ordonnance du 29 septembre 1973, C.I.J. Recueil 1973, p. 344.

 

No de ventes OOD

 

 

 
29 SEPTEMBER 1973
ORDER

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN ». INDIA)

AFFAIRE RELATIVE AU PROCES DE PRISONNIERS
DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

29 SEPTEMBRE 1973
ORDONNANCE
1973
29 September
General List
No. 60

344

INTERNATIONAL COURT OF JUSTICE

YEAR 1973

29 September 1973

CASE CONCERNING TRIAL OF PAKISTANI

PRISONERS OF WAR
(PAKISTAN v. INDIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article
40 of the Rules of Court,

Having regard to the Order of 13 July 1973 by which the Court (inter
alia) fixed 1 October 1973 as the time-limit for the Memorial of the
Government of Pakistan and 15 December 1973 as the time-limit for the
Counter-Memorial of the Government of India on the question of the
jurisdiction of the Court to entertain the dispute,

Whereas, by a letter dated 24 September 1973, received in the Registry
the same day, the Agent of Pakistan, for the reasons therein set out,
requested the extension of the time-limit for the filing of the Memorial to
15 December 1973;

Whereas a copy of the said letter was immediately transmitted to the
Government of India, which was invited to communicate its views to the
Court not later than 28 September 1973;

Whereas no observations have been received from the Government of
India;

Extends to 15 December 1973 the time-limit for the filing of the
Memorial of the Government of Pakistan;

Extends to 17 May 1974 the time-limit for the filing of the Counter-
Memorial of the Government of India;

4
345 PAKISTANI PRISONERS OF WAR (ORDER 29 IX 73)
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of September, one
thousand nine hundred and seventy-three, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of Pakistan and to the Government of India respectively.

(Signed) Manfred Lacus,
President.

(Signed) S. AQUARONE,
Registrar.
